Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the coolant having a concentration higher than that of the low-concentration coolant” which renders the claim indefinite because it is not clear what the coolant has a higher concentration of, e.g., cooling water or the rolling oil.  For the purposes of examination, this phrase will be interpreted as the coolant has a higher concentration of rolling oil, e.g., “the coolant having a concentration of rolling oil that is higher than that of the low-concentration coolant.”  Claims 2-3 and 7 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 4, the claim recites “the coolant having a concentration higher than that of the low-concentration coolant” which renders the claim indefinite because it is not clear what the coolant has a higher concentration of, e.g., cooling water or the rolling oil.  For the purposes of examination, this phrase will be interpreted as the coolant has a higher concentration of rolling oil, e.g., “the coolant having a concentration of rolling oil that is higher than that of the low-concentration coolant.”  Claims 5-6 and 8 depend from claim 1 and fail to clarify the indefinite language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011224594 to Ueno (and it is noted that a new translation of this reference is provided with this action) in view of “High-Speed Rolling Lubrication System in Tandem Cold Rolling Mills” to Kimura.
Regarding claim 1, Ueno discloses a cold rolling mill of a tandem type (Abstract, Fig. 1), the cold rolling mill comprising: 
a first jetting device 8a for feeding a low-concentration coolant serving as a rolling oil and a cooling water to each stand 7a to continuously conduct rolling of a steel sheet (Fig. 1; Para. [0015]; each of the nozzles in the nozzle set 8a is capable of feeding an emulsion with 2-10% rolling oil, i.e., a low concentration coolant according to Para. [0025] of Applicant’s specification, to the stand 7a and either of the nozzles in nozzle set 8a on the left side of stand 7a, i.e., the two nozzles close to stand 7b, are interpreted as the first jetting device), 
an edge heater 6 for heating both edge portions of the steel sheet to not lower than 60°C as a temperature of the steel sheet at an entry side of a roll bite is arranged at an upstream side of a first stand 7a of the cold rolling mill (Fig. 1; Paras. [0014] and [0033]; the edge heater 6 is positioned upstream of the first stand 7a and heats both edge portions to a temperature higher than 60°C); and 
a second jetting device 8a configured to jet coolant onto surfaces of both of the edge portions of the steel sheet (Fig. 1; Para. [0015]; either of the jetting devices in 8a on the right side of Fig. 1, i.e., close to the heater 6, are the second jetting device and each are capable of spraying a coolant onto the surfaces of both edge portions of the steel sheet), the second jetting device arranged between the edge heater and the first stand and at an upstream location from the first jetting device (Fig. 1; the jetting devices on the right side of the set of jetting devices in 8a are upstream of the jetting devices on the left side of 8a in Fig. 1 and are arranged between heater 6 and the first stand 7a and upstream of the jetting device).  
Ueno fails to explicitly teach a circulating oil-feeding system and a second jetting device configured to jet coolant having a concentration higher than that of the low-concentration coolant fed to the first stand, wherein the coolant having the concentration higher than that of the low-concentration coolant is jetted to only both of the edge portions of the steel sheet.
Kimura discloses a cold rolling mill of a tandem type of a circulating oil-feeding system (Abstract, Fig. 10) comprising a first jetting device for feeding a low-concentration coolant serving as a rolling oil and a cooling water to each stand to continuously conduct rolling of a steel sheet (Fig. 10; Table 6; Sections 1 and 7; the re-circulation emulsion is a low concentration emulsion, as shown in Table 6, fed to the system to act as a rolling oil and cooling water, as discussed in section 1 which states that the emulsion is an oil in water emulsion) and a second jetting device configured to jet coolant onto surfaces of both of the edge portions of the steel sheet (Fig. 10; the hybrid lubrication spray jetting device) and the coolant having a concentration higher than that of the low-concentration coolant fed to the first stand (Fig. 10, Table 6; Sections 1 and 7; according to Table 10 the concentration of the rolling oil in the emulsion from the second jetting device is higher than that of the low concentration coolant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the oil-feeding system of Ueno to include circulating oil-feeding system as taught by Kimura so that the system has “a good oil consumption rate and generate[s] less waste lubricants” (Kimura, Introduction) and to provide a high concentration lubricant to the jetting device before the rolling stand to efficiently create a plate-out layer to aid in the rolling operation (Kimura, Section 4.1). 
It is noted that modifying the system of Ueno to be a circulating oil-feeding system results in the second jetting device being configured to jet a coolant having the concentration higher than that of the low-concentration coolant is jetted to only both of the edge portions of the steel sheet (Ueno, Fig. 1; Para. [0015]; it is noted that the phrase “edge portions” is interpreted as the edge of the sheet and a portion extending from the edge, e.g., a portion extending to the middle of the sheet, and thus both edge portions may include the entire sheet portion).
Regarding claim 2, modified Ueno teaches the cold rolling mill according to claim 1 (Fig. 1), wherein the edge heater 6 is an induction heating device (Para. [0019]) for heating only the edge portions of the steel sheet by inserting the edge portion of the steel sheet into a slit portion of a C-type inductor to hold from top and bottom thereof (Para. [0019]; Figs. 1-2).
Regarding claim 3, modified Ueno teaches the cold rolling mill according to claim 1 (Fig. 1), wherein the coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10 mass% (Para. [0015]; the coolant may have a concentration of 10%).
Regarding claim 4, Ueno teaches a method for cold rolling a steel sheet with a tandem type rolling mill (Abstract, Fig. 1), the system including a jetting device 8a-d for feeding a low concentration coolant serving as a rolling oil and a cooling water to each stand (Fig. 1; Para. [0015]; each stand includes at least one jetting device for supplying a low concentration rolling oil and cooling water), the method comprising:
 heating both edge portions (Para. [0014]) of the steel sheet with an edge heater 6 (Fig. 2) at an upstream side (Fig. 1) of a first stand 7a (Fig. 1) of the cold rolling mill to not lower than 60°C (Para. [0033]) as a steel sheet temperature at an entry side of a roll bite in the first stand, (Fig. 1) and 
jetting a coolant onto surfaces of both of the edge portions of the steel sheet (Fig. 1; Para. [0015]; either of the jetting devices in 8a on the right side of Fig. 1, i.e., close to the heater 6, are the second jetting device and each are capable of spraying a coolant onto the surfaces of both edge portions of the steel sheet), the coolant being jetted before both heated edge portions of the steel sheet arrive at the roll bite of the first stand at a position between the edge heater and the first stand and at an upstream location from the jetting device (Fig. 1; the jetting devices on the right side of the set of jetting devices in 8a are upstream of the jetting devices on the left side of 8a in Fig. 1 and are arranged between heater 6 and the first stand 7a and upstream of the jetting device).  
Ueno fails to explicitly teach the rolling mill is of a circulating oil-feeding system and jetting a coolant having a concentration higher than that of the low-concentration coolant fed to the first stand, wherein the coolant having the concentration higher than that of the low-concentration coolant is jetted to only both of the edge portions of the steel sheet.
Kimura teaches a method for cold rolling a steel sheet with a tandem type cold rolling mill (Fig. 10) of a circulating oil-feeding system (Abstract, Fig. 10) and jetting a coolant having a concentration higher than that of the low-concentration coolant fed to the first stand (Fig. 10, Table 6; Sections 1 and 7; according to Table 10 the concentration of the rolling oil in the emulsion from the second jetting device is higher than that of the low concentration coolant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the oil-feeding method and system of Ueno to include a circulating oil-feeding system as taught by Kimura so that the system has “a good oil consumption rate and generate[s] less waste lubricants” (Kimura, Introduction) and to provide a high concentration lubricant to the jetting device before the rolling stand to efficiently create a plate-out layer to aid in the rolling operation (Kimura, Section 4.1). 
It is noted that modifying the circulating oil-feeding system with the jetting of the high concentration coolant results in the coolant having the concentration higher than that of the low-concentration coolant is jetted to only both of the edge portions of the steel sheet (Ueno, Fig. 1; Para. [0015]; it is noted that the phrase “edge portions” is interpreted as the edge of the sheet and a portion extending from the edge, e.g., a portion extending to the middle of the sheet, and thus both edge portions may include the entire sheet portion).
Regarding claim 5, modified Kimura teaches the method according to claim 4 (Fig. 10), wherein a coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10% mass (Table 6; the high concentration emulsion may be 12.4 percent, i.e., above 10%).
Regarding claim 6, modified Kimura teaches the method according to claim 4 (Fig. 10), wherein a jetting amount of the high-concentration coolant and/or a jetting amount of the low-concentration coolant at the entry side of the first stand are adjusted in accordance with a rolling speed (Section 7.2 states that the amount of low and high concentration coolant sprayed is dependent on the rolling speed).  
Regarding claim 7, modified Kimura teaches the cold rolling mill according to claim 2 (Fig. 1), wherein the coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10 mass% (Para. [0015]; the coolant may have a concentration of 10%).
Regarding claim 8, modified Kimura teaches the method according to claim 5 (Fig. 10), wherein a jetting amount of the high-concentration coolant and/or a jetting amount of the low-concentration coolant at the entry side of the first stand are adjusted in accordance with a rolling speed (Section 7.2 states that the amount of low and high concentration coolant sprayed is dependent on the rolling speed).

Response to Arguments
Applicant’s arguments and amendments dated August 2, 2022 with respect to the rejections of claims 1-3 and 7 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the claim amendments introduced additional issues under 35 USC 112 as discussed above.
Applicant's amendments and arguments with respect to the rejection of claims 4-6 and 8 under 35 USC 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the references discussed above with Ueno as the primary reference.
Applicant’s arguments with respect to the rejections of claims 1-3 and 7 under 35 USC 103 have been fully considered and are not persuasive.  
Applicant argues that Ueno only has one oil feeding system and if a high concentration coolant were to be used then one of ordinary skill in the art would have no reason to modify the coolant feeding system to have different concentrations to the various jetting devices.  Remarks, PP. 5 and 7-8.  This argument has been carefully considered and it is not persuasive.  As discussed in the rejection above, modifying the feed system of Ueno to include the recirculating system of Kimura allows for “a good oil consumption rate and generate[s] less waste lubricants” (Kimura, Introduction) while also allowing the system to both cool the rolling at the bits of the stand and provide plate-out.  Further, as discussed above, modifying Ueno to include the recirculating system of Kimura results in the jetting devices to be capable of spraying emulsions of varying concentrations and a method of spraying a high concentration coolant before the rolling operation to create a plate-out layer.
Applicant also argues that the prior art references do not teach jetting coolant only to the edge portions of the steel sheet.  Remarks, P. 6.  This argument has been carefully considered and it is not persuasive.  As discussed above, the claim language regarding the edge portions is very broad, and the edge portions are interpreted as the edge and a portion extending from the edge that may include the middle of the steel sheet, i.e., each half of the sheet may be an edge portion.  It is noted that Applicant’s argument regarding Nelson not teaching spraying only on the edges at the claimed location is persuasive.  However, Ueno in view of Kimura teach this feature because the claim language is very broad, as discussed above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725